UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1868



MICHAEL L. PACK,

                                            Plaintiff - Appellant,

          versus


MARTIN O’MALLEY, Mayor,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson Everett Legg, Chief District Judge.
(1:05-cv-03081-BEL)


Submitted:   December 14, 2007         Decided:     December 28, 2007


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael L. Pack, Appellant Pro Se.      James R. Benjamin, Jr.,
BALTIMORE CITY LAW DEPARTMENT, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael L. Pack seeks to appeal the district court’s

order and correspondence informing him the Appellee filed a motion

to dismiss and granting the motion to dismiss.      We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

           Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5), or reopens the appeal period

under Fed. R. App. P. 4(a)(6).     This appeal period is “mandatory

and jurisdictional.”     Browder v. Dir., Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

           The district court’s order was entered on the docket on

February 16, 2007.     The notice of appeal was filed on August 30,

2007.   Because Pack failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss

the appeal.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                                - 2 -